DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 01/05/2022. An initialed copy is attached to this Office Action.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 08/03/2021, with respect to the rejection of claims 1, 2, 5, 10, 11, 24, 27, 38, 50-54, 57, 58, 63, 70, 81 and 85 under 35 U.S.C. § 102 and 103 over Brown and Heanue, alone or in combination, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Meng et al. (USPG Pub No. 2015/0077869), hereinafter “Meng”. Although Meng was referenced in the prior rejection, there were no arguments presented challenging Meng specifically. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 24, 38, 50, 52-54, 63, 70, 81 and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (USPG Pub No. 2015/0077869).
	Regarding claim 1, Meng discloses a system (10) (see Fig. 1A) comprising: a first laser (B1) that produces a first beam of light (see Fig. 1A, Paragraph 26); a second laser (B2) that produces a second beam of light (see Fig. 1A, Paragraph 26); a beam shaping component (14) that receives the first beam of light (B1) and the second beam of light (B2) at substantially the same position from different angles of incidence and is configured to generate from the first beam of light and the second beam of light an output beam of light having a predetermined intensity profile along a horizontal axis (see Fig. 1A, Paragraphs 27, 28, 31), wherein the beam shaping component (14) consists of a single beam shaping lens (see Fig. 1A, Paragraphs 27, 28, 31); and a flow cell (20) configured to propagate a sample in a flow stream (Paragraph 30), wherein the beam shaping component (14) directs the output beam directly to the flow cell (20) (see Fig. 1A, Paragraph 30).
Regarding claim 2, Meng discloses wherein the beam shaping component (14) receives: the first beam of light (B1) and the second beam of light (B2) at the same position at a surface of the beam shaping component; or the first beam of light and the second beam of light at a same position within the beam shaping component (see Fig. 1A).
Regarding claim 10, Meng discloses wherein the intensity at the center of the output beam of light is from 90% to 99.9% of the intensity at the edges of the output beam of light along the horizontal axis (see Fig. 2B, Paragraph 31).

Regarding claim 24, Meng discloses wherein the output beam of light comprises a Gaussian distribution along a vertical axis of the output laser beam (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 38, Meng discloses wherein the output beam of light is configured to irradiate a spatial width that is from 90% to 99.9% of the flow stream along a horizontal axis (see Figs. 2A, 2B, Paragraph 31). 
Regarding claim 50, Meng discloses wherein the generated output beams of light are configured to irradiate different position along the longitudinal axis of the flow stream (see Fig. 1A).
Regarding claim 52, Meng discloses wherein the single beam shaping lens (14) is a Powell lens (Paragraph 28).
Regarding claim 53, Meng discloses a method comprising irradiating a sample (28) in a flow stream (20/22) with a first beam of light (B1) and a second beam of light (B2) through a lens (14) that receives the first beam of light (B1) and the second beam of light (B2) at substantially the same position from different angles of incidence (see Fig. 1A, Paragraph 30) and is configured to generate from the first beam of light and the second beam of light an output beam of light having a predetermined intensity profile along a horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 54, Meng discloses wherein the beam shaping lens (14) receives: the first beam of light (B1) and the second beam of light (B2) at the same position at a surface of the beam shaping lens (14); or the first beam of light and the second beam of light at a same position within the beam shaping component lens (see Fig. 1A).

Regarding claim 70, Meng discloses wherein the intensity at the center of the output beam of light is from 90% to 99.9% of the intensity at the edges of the output beam of light along the vertical axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 81, Meng discloses comprising irradiating the flow stream through the beam shaping lens with a plurality of lasers, wherein the flow stream comprises a core stream and a laminating sheath stream and wherein an output beam of light is generated having an intensity profile that is substantially the same across from 90% to 99.9% of the core stream along a horizontal axis (see Figs. 1A-2B, Paragraph 31).
Regarding claim 85, Meng discloses wherein the method comprises: generating a first output laser beam having a top hat intensity profile along a horizontal axis; and generating a second output laser beam having a super Gaussian intensity profile along the horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (USPG Pub No. 2015/0077869) in view of Ueda et al. (USPG Pub No. 2019/0353890), hereinafter “Ueda”.
Regarding claim 5, Meng discloses the beam shaping component (14) (see Fig. 1A). Meng discloses the claimed invention except for wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light, wherein the mirror component comprises: a first mirror; and a second mirror positioned to propagate light from the first mirror to the component. In the same field of endeavor, Ueda discloses wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light (see Fig. 7), wherein the mirror component comprises: a first mirror (M); and a second mirror (F) positioned to propagate light from the first mirror to the component (L) (see Fig. 7, Paragraphs 102, 103). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng with wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light, wherein the mirror component comprises: a first mirror; and a second mirror positioned to propagate light from the first mirror to the component of Ueda for the purpose of combining light sources to produce the desired wavelength (Paragraph 102).

Regarding claim 58, Meng discloses the beam shaping lens (14) (see Fig. 1A). Meng and Ueda teach the method as is set forth above, Ueda further discloses wherein the mirror component comprises: a first mirror (M); and a second mirror (F) positioned to propagate light from the first mirror to the lens (L) (see Fig. 7, Paragraphs 102, 103). It would have been obvious to one of ordinary skill in the art to provide the method of Meng with the teachings of Ueda for at least the same reasons set forth above with respect to claim 57.
Claims 27 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (USPG Pub No. 2015/0077869).
Regarding claim 27, Meng discloses wherein the angle of incidence to the beam shaping component (14) of the first beam of light (B1) is different from the angle of incidence to the beam shaping component (14) of the second beam of light (B2) (see Fig. 1A). Meng discloses the claimed invention, but does not specify by 0.5 degrees or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 51, Meng discloses wherein the output beams are separated from each other along the longitudinal axis of the flow stream (see Fig. 1A, Paragraphs 5, 40, 44). Meng discloses the claimed invention, but does not specify by 1 mm or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng with by 1 mm or more for the purpose of exciting multiple fluorophores (Paragraph 5).
Prior Art Citations
               Powell (USP No. 4,826,299) is being cited herein to show a system that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/12/2022